             Case 1:17-cv-00640-JL Document 40 Filed 05/11/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA,              )
                                       )               Case No. 1:17-cv-00640-JL
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
ANNETTE B. DEMAURO,                    )
                                       )
         Defendant.                    )
_______________________________________)

PARTIES’ STIPULATION TO ENLARGEMENT OF TIME TO SUBMIT POST-TRIAL
                BRIEFING AND RELATED SUBMISSIONS

        The parties make this stipulation for a four-day enlargement of time to submit post trial

briefs and amended proposed findings of fact and conclusions of law, an enlargement that is

being requested due to the COVID-19 pandemic that has made complying with the current

deadline impracticable.

        1.      The post-trial briefs and amended proposed findings and fact and conclusions of

law that are currently due to be filed by May 11, 2020, shall now be due to be filed by May 15,

2020.
        Case 1:17-cv-00640-JL Document 40 Filed 05/11/20 Page 2 of 3



Dated: ___05/11/2020________________       Dated: __05/11/2020_____________


 ___/s/ Gerard J. Levins____________       ___/s/ Thomas P. Cole____________
  Gerard J. Levins, Esq., LL.M.            Thomas P. Cole, Esq.
 Levins Tax Law, LLC                       Trial Attorney, Tax Division
 1671 Worcester Road, Suite 304            Department of Justice
 Framingham, MA 01701                      P.O. Box 55
 Tel: 888-333-9501                         Ben Franklin Station
 Fax: 888-333-0291                         Washington, D.C. 20044
 Cell: 617-733-8888                        Direct line(202) 514-9611
 Email: gerard@levinstaxlaw.com            Fax (202) 514-5238
                                           Thomas.P.Cole@usdoj.gov
                                           Attorney for the Plaintiff




                                       2
         Case 1:17-cv-00640-JL Document 40 Filed 05/11/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of May, 2020, I electronically filed the foregoing
PARTIES’ STIPULATION TO ENLARGEMENT OF TIME TO SUBMIT POST-TRIAL
BRIEFING AND RELATED SUBMISSIONS with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to all parties who have appeared
electronically. There are no parties who need to be served through manual means.


                                         /s Gerard J. Levins
                                         GERARD J. LEVINS
                                         Levins Tax Law, LLC
                                         1671 Worcester Road, Suite 304
                                         Framingham, MA 01701
                                         Tel: 888-333-9501
                                         Fax: 888-333-0291
                                         Cell: 617-733-8888
                                         Email: gerard@levinstaxlaw.com




                                            3
